Name: Commission Regulation (EC) No 1599/97 of 28 July 1997 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic
 Type: Regulation
 Subject Matter: prices;  Europe;  tariff policy;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31997R1599Commission Regulation (EC) No 1599/97 of 28 July 1997 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic Official Journal L 216 , 08/08/1997 P. 0063 - 0066COMMISSION REGULATION (EC) No 1599/97 of 28 July 1997 laying down detailed rules for the application of the system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech RepublicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Whereas detailed rules should be laid down for the application of the new system of minimum import prices for certain soft fruits originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic and intended for processing, introduced in the Annexes to the Annexes to Regulation (EC) No 1595/97; whereas in the interests of clarity and presentation the minimum prices set in the Annexes to the aforementioned Annexes should be included in a single table attached to this Regulation;Whereas the word 'lot` used in paragraph 2 of the Annexes to the Annexes to Regulation (EC) No 1595/97 needs to be defined;Whereas, for the sound application of the system, the characteristics enabling each frozen product to be classified in one of the classes listed in the Annexes to the Annexes to Regulation (EC) No 1595/97 should be specified;Whereas regular communication by the Member States of information concerning imports is needed; whereas provisions concerning these communications will replace those laid down in Commission Regulation (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 2480/96 (4); whereas, however, the provisions of that Regulation concerning products originating in third countries other than those referred to in this Regulation and adopted pursuant to Council Regulation (EC) No 1926/96 (5) should be maintained;Whereas Article 2 of Regulation (EC) No 1595/97 repeals Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria (6); whereas, consequently, Commission Regulation (EEC) No 2140/93 of 28 July 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 (7), Commission Regulation (EC) No 767/97 of 28 April 1997 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1997/98 marketing year (8) and Commission Regulation (EC) No 517/97 of 21 March 1997 on the application of a minimum price for certain soft fruits originating in Poland (9) should be repealed;Whereas, during the period 1 July 1997 to the date of entry into force of this Regulation, importers should be given the choice as regards the import charge, comprising the ad valorem duty and where applicable the countervailing charge, between the old and the new systems; whereas this Regulation should apply therefore from 1 July 1997 at the request of the operator only;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 For the purposes of this Regulation 'lot` means the goods intended for processing presented under a declaration of release for free circulation. Each declaration may cover only goods of one and the same origin falling within a single combined nomenclature code and, in the case of frozen products, a single Taric code as shown in the Annex to this Regulation.Article 2 1. The value shown in the customs declaration shall be accompanied by all the information necessary for its verification.2. Where:(a) the invoice presented to the customs authorities has not been drawn up by the exporter in the country of origin of the product;or(b) the authorities are not persuaded that the value shown in the declaration represents the true import price;or(c) the price has not been paid to the seller within a period of three months from the day following the date of acceptance of the declaration of release for free circulation by the customs authorities,the competent authorities shall take the necessary steps to determine the import price, in particular with reference to the resale price applied by the importer.3. The importer shall keep evidence of the payment to the seller. The evidence together with commercial documents such as invoices, contracts or correspondence concerning the purchase and sale of the products shall be kept at the disposal of the customs authorities for purposes of verification for three years.Article 3 1. For each lot and each origin concerned, during the completion of the customs import formalities with a view to release for free circulation, the competent authorities shall make a comparison of the value shown in the customs declaration and the minimum import price shown in the Annex.2. Where the value shown in the customs declaration is below the minimum price shown in the Annex, a countervailing charge shall be levied equal to the difference between that value and the minimum price.Article 4 1. A lot of frozen strawberries or raspberries shall be classified as 'whole fruit` for the purposes of this Regulation if it consists of fruit frozen individually which meets the following maximum requirements:- 10 % by weight of damaged fruit that has lost not more than 20 % of its original size, and- 3 % by weight of fruit in pieces not exceeding 80 % of their original size, and- 5 % by weight of fruit that has undergone enzyme deterioration.In the case of strawberries, a lot of 'whole fruit` may contain only fruit classified, prior to removal of stalks from the fresh fruit, in the 'Extra` or 'I` classes.2. A lot of frozen black or red currants shall be classified as 'without stalk` for the purposes of this Regulation if it meets the following maximum requirements:- one whole stalk per 500 g net of fruit, and- a total of 2 cm ² of foreign plant material per 500 g net of fruit.Article 5 1. For the products listed in the Annex hereto, Member States shall communicate to the Commission the quantities put into free circulation and their values, broken down by origin and CN code and, for frozen products, by Taric code.2. This communication shall take place by the 25th of each month for products put into free circulation between the 1st and the 15th of the month, and by the 10th of the following month at the latest for products put into free circulation between the 16th and the last day of the month.3. If no products have been put into free circulation during the course of one of the periods referred to in paragraph 2, the Member State shall inform the Commission thereof on the dates indicated in that paragraph.4. The provisions of Regulation (EEC) No 1226/92 concerning products originating in the third countries covered by this Regulation are hereby repealed.Article 6 Regulations (EEC) No 2140/93, (EC) No 517/97 and (EC) No 767/97 are hereby repealed.Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall apply at the request of the operator concerned from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 328, 30. 12. 1995, p. 31.(2) See page 1 of this Official Journal.(3) OJ No L 128, 14. 5. 1992, p. 18.(4) OJ No L 335, 24. 12. 1996, p. 28.(5) OJ No L 254, 8. 10. 1996, p. 1.(6) OJ No L 182, 24. 7. 1993, p. 4.(7) OJ No L 191, 31. 7. 1993, p. 98.(8) OJ No L 112, 29. 4. 1997, p. 11.(9) OJ No L 82, 22. 3. 1997, p. 20.ANNEX >TABLE>